
	
		II
		Calendar No. 979
		110th CONGRESS
		2d Session
		S. 2156
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Bingaman (for
			 himself, Mr. Domenici,
			 Ms. Cantwell, Mr. Johnson, Mr.
			 Salazar, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize and facilitate the improvement of water
		  management by the Bureau of Reclamation, to require the Secretary of the
		  Interior and the Secretary of Energy to increase the acquisition and analysis
		  of water-related data to assess the long-term availability of water resources
		  for irrigation, hydroelectric power, municipal, and environmental uses, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Science and Engineering to
			 Comprehensively Understand and Responsibly Enhance Water
			 Act or the SECURE Water Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Climate change adaptation
				program.
					Sec. 5. Water management
				improvement.
					Sec. 6. Hydroelectric power
				assessment.
					Sec. 7. Climate change and water
				intragovernmental panel.
					Sec. 8. Water data enhancement by United
				States Geological Survey.
					Sec. 9. Water use and availability
				assessment program.
					Sec. 10. Effect.
				
			2.FindingsCongress finds that—
			(1)adequate and safe
			 supplies of water are fundamental to the health, economy, security, and ecology
			 of the United States;
			(2)systematic
			 data-gathering with respect to, and research and development of, the water
			 resources of the United States will help ensure the continued existence of
			 sufficient quantities of water to support—
				(A)increasing
			 populations;
				(B)economic
			 growth;
				(C)irrigated
			 agriculture;
				(D)energy production;
			 and
				(E)the protection of
			 aquatic ecosystems;
				(3)global climate
			 change poses a significant challenge to the protection and use of the water
			 resources of the United States due to an increased uncertainty with respect to
			 the timing, form, and geographical distribution of precipitation, which may
			 have a substantial effect on the supplies of water for agricultural,
			 hydroelectric power, industrial, domestic supply, and environmental
			 needs;
			(4)although States
			 bear the primary responsibility and authority for managing the water resources
			 of the United States, the Federal Government should support the States, as well
			 as regional, local, and tribal governments, by carrying out—
				(A)nationwide data
			 collection and monitoring activities;
				(B)relevant research;
			 and
				(C)activities to
			 increase the efficiency of the use of water in the United States;
				(5)Federal agencies
			 that conduct water management and related activities have a
			 responsibility—
				(A)to take a lead
			 role in assessing risks to the water resources of the United States (including
			 risks posed by global climate change); and
				(B)to develop
			 strategies—
					(i)to mitigate the
			 potential impacts of each risk described in subparagraph (A); and
					(ii)to help ensure
			 that the long-term water resources management of the United States is
			 sustainable and will ensure sustainable quantities of water;
					(6)it is critical to
			 continue and expand research and monitoring efforts—
				(A)to improve the
			 understanding of the variability of the water cycle; and
				(B)to provide basic
			 information necessary—
					(i)to manage and
			 efficiently use the water resources of the United States; and
					(ii)to identify new
			 supplies of water that are capable of being reclaimed; and
					(7)the study of water
			 use is vital—
				(A)to the
			 understanding of the impacts of human activity on water and ecological
			 resources; and
				(B)to the assessment
			 of whether available surface and groundwater supplies will be available to meet
			 the future needs of the United States.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the National Oceanic
			 and Atmospheric Administration.
			(2)Advisory
			 committeeThe term Advisory Committee means the
			 National Advisory Committee on Water Information established—
				(A)under the Office
			 of Management and Budget Circular 92–01; and
				(B)to coordinate
			 water data collection activities.
				(3)Assessment
			 programThe term assessment program means the water
			 availability and use assessment program established by the Secretary under
			 section 9(a).
			(4)Climate
			 divisionThe term climate division means 1 of the
			 359 divisions in the United States that represents 2 or more regions located
			 within a State that are as climatically homogeneous as possible, as determined
			 by the Administrator.
			(5)CommissionerThe
			 term Commissioner means the Commissioner of Reclamation.
			(6)DirectorThe
			 term Director means the Director of the United States Geological
			 Survey.
			(7)Eligible
			 applicantThe term eligible applicant means any
			 State, Indian tribe, irrigation district, water district, or other organization
			 with water delivery authority.
			(8)Federal power
			 marketing administrationThe term Federal Power Marketing
			 Administration means—
				(A)the Bonneville
			 Power Administration;
				(B)the Southeastern
			 Power Administration;
				(C)the Southwestern
			 Power Administration; and
				(D)the Western Area
			 Power Administration.
				(9)Hydrologic
			 accounting unitThe term hydrologic accounting unit
			 means 1 of the 352 river basin hydrologic accounting units used by the United
			 States Geological Survey.
			(10)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(11)Major aquifer
			 systemThe term major aquifer system means a
			 groundwater system that is—
				(A)identified as a
			 significant groundwater system by the Director; and
				(B)included in the
			 Groundwater Atlas of the United States, published by the United States
			 Geological Survey.
				(12)Major
			 reclamation river basin
				(A)In
			 generalThe term major reclamation river basin means
			 each major river system (including tributaries)—
					(i)that is located in
			 a service area of the Bureau of Reclamation; and
					(ii)at which is
			 located a federally authorized project of the Bureau of Reclamation.
					(B)InclusionsThe
			 term major reclamation river basin includes—
					(i)the Colorado
			 River;
					(ii)the Columbia
			 River;
					(iii)the Klamath
			 River;
					(iv)the Missouri
			 River;
					(v)the Rio
			 Grande;
					(vi)the Sacramento
			 River;
					(vii)the San Joaquin
			 River; and
					(viii)the Truckee
			 River.
					(13)Non-Federal
			 participantThe term non-Federal participant
			 means—
				(A)a State, regional,
			 or local authority;
				(B)an Indian tribe or
			 tribal organization; or
				(C)any other
			 qualifying entity, such as a water conservation district, water conservancy
			 district, or rural water district or association, or a nongovernmental
			 organization.
				(14)PanelThe
			 term panel means the climate change and water intragovernmental
			 panel established by the Secretary under section 7(a).
			(15)ProgramThe
			 term program means the regional integrated sciences and
			 assessments program—
				(A)established by the
			 Administrator; and
				(B)that is comprised
			 of 8 regional programs that use advances in integrated climate sciences to
			 assist decisionmaking processes.
				(16)Secretary
				(A)In
			 generalExcept as provided in subparagraph (B), the term
			 Secretary means the Secretary of the Interior.
				(B)ExceptionsThe
			 term Secretary means—
					(i)in the case of
			 section 4, the Secretary of the Interior (acting through the Commissioner);
			 and
					(ii)in the case of
			 sections 8 and 9, the Secretary of the Interior (acting through the
			 Director).
					(17)Service
			 areaThe term service area means any area that
			 encompasses a watershed that contains a federally authorized reclamation
			 project that is located in any State or area described in the first section of
			 the Act of June 17, 1902 (43 U.S.C. 391).
			4.Climate change
			 adaptation program
			(a)In
			 generalThe Secretary shall establish a climate change adaptation
			 program—
				(1)to assess each
			 effect of, and risk resulting from, global climate change with respect to the
			 quantity of water resources located in a service area; and
				(2)to ensure, to the
			 maximum extent possible, that strategies are developed to address potential
			 water shortages, conflicts, and other impacts to water users located at, and
			 the environment of, each service area.
				(b)Required
			 elementsIn carrying out the program described in subsection (a),
			 the Secretary shall—
				(1)consult with the
			 United States Geological Survey, the National Oceanic and Atmospheric
			 Administration, the program, and each appropriate State water resource agency,
			 to ensure that the Secretary has access to the best available scientific
			 information with respect to presently observed and projected future impacts of
			 global climate change on water resources;
				(2)assess specific
			 risks to the water supply of each major reclamation river basin, including any
			 risk relating to—
					(A)a change in
			 snowpack;
					(B)the timing of
			 runoff; and
					(C)any increase
			 in—
						(i)the demand for
			 water as a result of increasing temperatures; and
						(ii)the rate of
			 reservoir evaporation;
						(3)with respect to
			 each major reclamation river basin, analyze the extent to which changes in the
			 water supply of the United States will impact—
					(A)the ability of the
			 Secretary to deliver water to the contractors of the Secretary;
					(B)hydroelectric
			 power generation facilities;
					(C)recreation at
			 reclamation facilities;
					(D)fish and wildlife
			 habitat;
					(E)applicable species
			 listed as an endangered, threatened, or candidate species under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
					(F)water quality
			 issues (including salinity levels of each major reclamation river
			 basin);
					(4)in consultation
			 with appropriate non-Federal participants, consider and develop appropriate
			 strategies to mitigate each impact of water supply changes analyzed by the
			 Secretary under paragraph (3), including strategies relating to—
					(A)the modification
			 of any reservoir storage or operating guideline in existence as of the date of
			 enactment of this Act;
					(B)the development of
			 new water management, operating, or habitat restoration plans;
					(C)water
			 conservation;
					(D)improved
			 hydrologic models and other decision support systems; and
					(E)groundwater and
			 surface water storage needs; and
					(5)in consultation
			 with the Director, the Administrator, the Secretary of Agriculture (acting
			 through the Chief of the Natural Resources Conservation Service), and
			 applicable State water resource agencies, develop a monitoring plan to acquire
			 and maintain water resources data—
					(A)to strengthen the
			 understanding of water supply trends; and
					(B)to assist in each
			 assessment and analysis conducted by the Secretary under paragraphs (2) and
			 (3).
					(c)ReportingNot
			 later than 1 year after the date of enactment of this Act, and every 5 years
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that describes—
				(1)each effect of,
			 and risk resulting from, global climate change with respect to the quantity of
			 water resources located in each major reclamation river basin;
				(2)the impact of
			 global climate change with respect to the operations of the Secretary in each
			 major reclamation river basin;
				(3)each mitigation
			 and adaptation strategy considered and implemented by the Secretary to address
			 each effect of global climate change described in paragraph (1);
				(4)each coordination
			 activity conducted by the Secretary with—
					(A)the
			 Director;
					(B)the
			 Administrator;
					(C)the Secretary of
			 Agriculture (acting through the Chief of the Natural Resources Conservation
			 Service); or
					(D)any appropriate
			 State water resource agency; and
					(5)the implementation
			 by the Secretary of the monitoring plan developed under subsection
			 (b)(5).
				(d)Feasibility
			 studies
				(1)Authority of
			 SecretaryThe Secretary, in cooperation with any non-Federal
			 participant, may conduct 1 or more studies to determine the feasibility of
			 implementing each mitigation and adaptation strategy described in subsection
			 (c)(3), including the construction of any water supply, water management,
			 environmental, or habitat enhancement water infrastructure that the Secretary
			 determines to be necessary to address the effects of global climate change on
			 water resources located in each major reclamation river basin.
				(2)Cost
			 sharing
					(A)Federal
			 share
						(i)In
			 generalExcept as provided in clause (ii), the Federal share of
			 the cost of a study described in paragraph (1) shall not exceed 50 percent of
			 the cost of the study.
						(ii)Exception
			 relating to financial hardshipThe Secretary may increase the
			 Federal share of the cost of a study described in paragraph (1) to exceed 50
			 percent of the cost of the study if the Secretary determines that, due to a
			 financial hardship, the non-Federal participant of the study is unable to
			 contribute an amount equal to 50 percent of the cost of the study.
						(B)Non-Federal
			 shareThe non-Federal share of the cost of a study described in
			 paragraph (1) may be provided in the form of any in-kind services that
			 substantially contribute toward the completion of the study, as determined by
			 the Secretary.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2008
			 through 2022, to remain available until expended.
			5.Water management
			 improvement
			(a)Authorization of
			 grants and cooperative agreements
				(1)Authority of
			 SecretaryThe Secretary may provide any grant to, or enter into
			 any cooperative agreement with, any eligible applicant to assist the eligible
			 applicant in planning, designing, or constructing any improvement—
					(A)to conserve
			 water;
					(B)to increase water
			 use efficiency;
					(C)to facilitate
			 water markets;
					(D)to enhance water
			 management; or
					(E)to carry out any
			 other activity—
						(i)to address any
			 climate-related impact to the water supply of the United States; or
						(ii)to prevent any
			 water-related crisis or conflict at any watershed that has a nexus to a Federal
			 reclamation project located in a service area.
						(2)ApplicationTo
			 be eligible to receive a grant, or enter into a cooperative agreement with the
			 Secretary under paragraph (1), an eligible applicant shall submit to the
			 Secretary an application that includes a proposal of the improvement to be
			 planned, designed, constructed, or implemented by the eligible
			 applicant.
				(3)Requirements of
			 grants and cooperative agreements
					(A)Compliance with
			 requirementsEach grant and cooperative agreement entered into by
			 the Secretary with any eligible applicant under paragraph (1) shall be in
			 compliance with each requirement described in subparagraphs (B) through
			 (F).
					(B)Certain
			 improvements or activities relating to agricultural operationsIn
			 carrying out paragraph (1), the Secretary shall not provide a grant to, or
			 enter into a cooperative agreement with, an eligible applicant to provide
			 financial assistance for an improvement to conserve water with respect to an
			 agricultural operation unless the Secretary first determines that the
			 improvement will result in a net savings in groundwater or surface water
			 resources in the agricultural operation of the eligible applicant.
					(C)Nonreimbursable
			 fundsAny funds provided by the Secretary to an eligible
			 applicant through a grant or cooperative agreement under paragraph (1) shall be
			 nonreimbursable.
					(D)Title to
			 improvementsIf an infrastructure improvement to a facility under
			 the jurisdiction of a Federal agency is the subject of a grant or a cooperative
			 agreement entered into between the Secretary and an eligible applicant under
			 paragraph (1), the Federal Government shall hold title to the improvement of
			 the facility.
					(E)Cost
			 sharing
						(i)Federal
			 shareThe Federal share of the cost of any infrastructure
			 improvement or activity that is the subject of a grant or a cooperative
			 agreement entered into between the Secretary and an eligible applicant under
			 paragraph (1) shall not exceed 50 percent of the cost of the infrastructure
			 improvement or activity.
						(ii)Calculation of
			 non-Federal shareIn calculating the non-Federal share of the
			 cost of an infrastructure improvement or activity proposed by an eligible
			 applicant through an application submitted by the eligible applicant under
			 paragraph (2), the Secretary shall—
							(I)consider the value
			 of any in-kind services that substantially contributes toward the completion of
			 the improvement or activity, as determined by the Secretary; and
							(II)not consider any
			 other amount that the eligible applicant receives from a Federal agency.
							(iii)Maximum
			 amountThe amount provided to an eligible applicant through a
			 grant or cooperative agreement under paragraph (1) shall be not more than
			 $5,000,000.
						(iv)Operation and
			 maintenance costsThe non-Federal share of the cost of operating
			 and maintaining any infrastructure improvement that is the subject of a grant
			 or a cooperative agreement entered into between the Secretary and an eligible
			 applicant under paragraph (1) shall be 100 percent.
						(F)Liability
						(i)In
			 generalExcept as provided in clause (ii), the United States
			 shall not be liable for monetary damages of any kind for any injury arising out
			 of an act, omission, or occurrence that arises in relation to any facility
			 created or improved under this section, the title of which is not held by the
			 United States.
						(ii)ExceptionClause
			 (i) shall not apply to liability for monetary damages resulting from an injury
			 caused by any act of negligence committed by the United States (or by any
			 officer, employee, or agent of the United States) that arises in relation to
			 any facility created or improved under this section, the title of which is not
			 held by the United States.
						(iii)Tort Claims
			 ActNothing in this section increases the liability of the United
			 States beyond that provided in chapter 171 of title 28, United States
			 Code.
						(b)Research
			 agreements
				(1)Authority of
			 SecretaryThe Secretary may enter into 1 or more cooperative
			 agreements with any university, nonprofit research institution, or organization
			 with water or power delivery authority to fund any research activity that is
			 designed—
					(A)to conserve water
			 resources;
					(B)to increase the
			 efficiency of the use of water resources; or
					(C)to enhance the
			 management of water resources.
					(2)Terms and
			 conditions of SecretaryA cooperative agreement entered into
			 between the Secretary and any university, institution, or organization
			 described in paragraph (1) shall be subject to such terms and conditions as the
			 Secretary determines to be appropriate.
				(c)Mutual
			 benefitGrants or cooperative agreements made under this section
			 may be for the mutual benefit of the United States and the entity that is
			 provided the grant or enters into the cooperative agreement.
			(d)Relationship to
			 project-specific authorityThis section shall not supersede any
			 existing project-specific funding authority.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $100,000,000, to remain available until expended.
			6.Hydroelectric
			 power assessment
			(a)Duty of
			 Secretary of EnergyThe Secretary of Energy, in consultation with
			 the Administrator of each Federal Power Marketing Administration, shall assess
			 each effect of, and risk resulting from, global climate change with respect to
			 water supplies that are required for the generation of hydroelectric power at
			 each Federal water project that is applicable to a Federal Power Marketing
			 Administration.
			(b)Access to
			 appropriate data
				(1)In
			 generalIn carrying out each assessment under subsection (a), the
			 Secretary of Energy shall consult with the United States Geological Survey, the
			 National Oceanic and Atmospheric Administration, the program, and each
			 appropriate State water resource agency, to ensure that the Secretary of Energy
			 has access to the best available scientific information with respect to
			 presently observed impacts and projected future impacts of global climate
			 change on water supplies that are used to produce hydroelectric power.
				(2)Access to data
			 for certain assessmentsIn carrying out each assessment under
			 subsection (a), with respect to the Bonneville Power Administration and the
			 Western Area Power Administration, the Secretary of Energy shall consult with
			 the Commissioner to access data and other information that—
					(A)is collected by
			 the Commissioner; and
					(B)the Secretary of
			 Energy determines to be necessary for the conduct of the assessment.
					(c)ReportNot
			 later than 2 years after the date of enactment of this Act, and every 5 years
			 thereafter, the Secretary of Energy shall submit to the appropriate committees
			 of Congress a report that describes—
				(1)each effect of,
			 and risk resulting from, global climate change with respect to—
					(A)water supplies
			 used for hydroelectric power generation; and
					(B)power supplies
			 marketed by each Federal Power Marketing Administration, pursuant to—
						(i)long-term power
			 contracts;
						(ii)contingent
			 capacity contracts; and
						(iii)short-term
			 sales; and
						(2)each
			 recommendation of the Administrator of each Federal Power Marketing
			 Administration relating to any change in any operation or contracting practice
			 of each Federal Power Marketing Administration to address each effect and risk
			 described in paragraph (1), including the use of purchased power to meet
			 long-term commitments of each Federal Power Marketing Administration.
				(d)Costs
			 nonreimbursableAny costs incurred by the Secretary of Energy in
			 carrying out this section shall be nonreimbursable.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2008
			 through 2022, to remain available until expended.
			7.Climate change
			 and water in­tra­gov­ern­men­tal panel
			(a)EstablishmentThe
			 Secretary shall establish and lead a climate change and water intragovernmental
			 panel—
				(1)to review the
			 current scientific understanding of each impact of global climate change on the
			 water resources of the United States; and
				(2)to develop any
			 strategy that the panel determines to be necessary to improve observational
			 capabilities and expand data acquisition to increase the reliability and
			 accuracy of modeling and prediction systems to benefit water managers at the
			 Federal, State, and local levels.
				(b)MembershipThe
			 panel shall be comprised of—
				(1)the
			 Secretary;
				(2)the
			 Director;
				(3)the
			 Administrator;
				(4)the Secretary of
			 Agriculture (acting through the Chief of the Natural Resources Conservation
			 Service);
				(5)the Commissioner;
			 and
				(6)the Chief of
			 Engineers.
				(c)Review
			 elementsIn conducting the review and developing the strategy
			 under subsection (a), the panel shall consult with State water resource
			 agencies, the Advisory Committee, and relevant water user, environmental, and
			 other nongovernmental organizations—
				(1)to assess the
			 extent to which the conduct of measures of streamflow, groundwater levels, soil
			 moisture, evapotranspiration rates, evaporation rates, snowpack levels,
			 precipitation amounts, and glacier mass is necessary to improve the
			 understanding of the Federal Government and the States with respect to each
			 impact of global climate change on water resources;
				(2)to identify data
			 gaps in current water monitoring networks that must be addressed to improve the
			 capability of the Federal Government and the States to measure, analyze, and
			 predict changes to water resources that are directly or indirectly affected by
			 global climate change;
				(3)to establish data
			 management and communication protocols and standards to increase the quality
			 and efficiency by which each Federal agency acquires and reports relevant
			 data;
				(4)to consider
			 options for the establishment of a data portal to enhance access to water
			 resource data—
					(A)relating to each
			 nationally significant watershed and aquifer located in the United States;
			 and
					(B)that is collected
			 by each Federal agency and any other public or private entity for each
			 nationally significant watershed and aquifer located in the United
			 States;
					(5)to expand, and
			 integrate each initiative of the panel with, to the maximum extent possible,
			 any interagency initiative in existence as of the date of enactment of this
			 Act, including—
					(A)the national
			 integrated drought information system of the National Oceanic and Atmospheric
			 Administration; and
					(B)the advanced
			 hydrologic prediction service of the National Weather Service;
					(6)to facilitate the
			 development of hydrologic models to integrate data that reflects groundwater
			 and surface water interactions;
				(7)to apply the
			 hydrologic models developed under paragraph (6) to water resource management
			 problems identified by the panel; and
				(8)to consider the
			 need for, and the development of, mechanisms to effectively combine global
			 climate models, regional climate models, and hydrologic models to produce water
			 resource information to assist water managers at the Federal, State, and local
			 levels in the development of adaptation strategies that can be incorporated
			 into long-term water management decisions.
				(d)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report that describes the
			 review conducted, and the strategy developed, by the panel under subsection
			 (a).
			(e)Demonstration,
			 research, and methodology development projects
				(1)Authority of
			 SecretaryThe Secretary, in consultation with the panel and the
			 Advisory Committee, may provide grants to, or enter into any contract,
			 cooperative agreement, interagency agreement, or other transaction with, an
			 appropriate entity to carry out any demonstration, research, or methodology
			 development project that the Secretary determines to be necessary to assist in
			 the implementation of the strategy developed by the panel under subsection
			 (a)(2).
				(2)Requirements
					(A)Maximum amount
			 of Federal shareThe Federal share of the cost of any
			 demonstration, research, or methodology development project that is the subject
			 of any grant, contract, cooperative agreement, interagency agreement, or other
			 transaction entered into between the Secretary and an appropriate entity under
			 paragraph (1) shall not exceed $1,000,000.
					(B)ReportAn
			 appropriate entity that receives funds from a grant, contract, cooperative
			 agreement, interagency agreement, or other transaction entered into between the
			 Secretary and the appropriate entity under paragraph (1) shall submit to the
			 Secretary a report describing the results of the demonstration, research, or
			 methodology development project conducted by the appropriate entity.
					(f)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out
			 subsections (a) through (d) $2,000,000 for each of fiscal years 2008 and 2009,
			 to remain available until expended.
				(2)Demonstration,
			 research, and methodology development projectsThere is
			 authorized to be appropriated to carry out subsection (e) $10,000,000 for the
			 period of fiscal years 2008 through 2012, to remain available until
			 expended.
				8.Water data
			 enhancement by United States Geological Survey
			(a)National
			 streamflow information program
				(1)In
			 generalThe Secretary shall conduct a review of the national
			 streamflow information program, including a review of—
					(A)each Federal
			 objective with respect to the establishment of a national streamgaging network;
			 and
					(B)each geographic
			 information-based method that the Secretary used to select sites to achieve
			 each objective reviewed under subparagraph (A).
					(2)RequirementsIn
			 conducting the national streamflow information program, the Secretary
			 shall—
					(A)measure streamflow
			 and related environmental variables in nationally significant
			 watersheds—
						(i)in a reliable and
			 continuous manner; and
						(ii)to develop a
			 comprehensive source of information on which public and private decisions
			 relating to the management of water resources may be based;
						(B)provide for a
			 better understanding of hydrologic extremes (including floods and droughts)
			 through the conduct of intensive data collection activities during and
			 following hydrologic extremes;
					(C)establish a base
			 network that provides resources that are necessary for—
						(i)the monitoring of
			 long-term changes in streamflow; and
						(ii)the conduct of
			 assessments to determine the extent to which each long-term change monitored
			 under clause (i) is related to global climate change;
						(D)integrate the
			 national streamflow information program with data collection activities of
			 Federal agencies and appropriate State water resource agencies (including the
			 national drought information system)—
						(i)to enhance the
			 comprehensive understanding of water availability;
						(ii)to identify any
			 data gap with respect to water resources; and
						(iii)to improve
			 hydrologic forecasting; and
						(E)incorporate
			 principles of adaptive management in the conduct of periodic reviews of
			 information collected under the national streamflow information program to
			 assess whether the objectives of the national streamflow information program
			 are being adequately addressed.
					(3)Improved
			 methodologiesThe Secretary shall—
					(A)improve
			 methodologies relating to the analysis and delivery of data; and
					(B)investigate,
			 develop, and implement new methodologies and technologies to estimate or
			 measure streamflow in a more cost-efficient manner.
					(4)Measurement
			 goal
					(A)In
			 generalNot later than 10 years after the date of enactment of
			 this Act, in accordance with subparagraph (B), the Secretary shall increase the
			 number of sites measured under the national streamflow information program to a
			 quantity of not less than 4,700 sites.
					(B)Requirements of
			 sitesEach site described in subparagraph (A) shall be—
						(i)located in a
			 nationally significant watershed, as determined by the Secretary; and
						(ii)measured by a
			 streamgage or any other effective means implemented by the Secretary.
						(5)Federal
			 shareThe Federal share of the national streamgaging network
			 established pursuant to this subsection shall be 100 percent of the cost of
			 carrying out the national streamgaging network.
				(6)Authorization of
			 appropriations
					(A)In
			 generalExcept as provided in subparagraph (B), there are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subsection for the period of fiscal years 2008 through 2022, to remain
			 available until expended.
					(B)Achievement of
			 measurement goalThere is authorized to be appropriated to carry
			 out paragraph (4) $7,500,000 for each of fiscal years 2008 through 2018, to
			 remain available until expended.
					(b)National
			 groundwater resources monitoring
				(1)In
			 generalThe Secretary shall develop a systematic groundwater
			 monitoring program for each major aquifer system located in the United
			 States.
				(2)Program
			 elementsIn developing the monitoring program described in
			 paragraph (1), the Secretary shall—
					(A)establish
			 appropriate criteria for monitoring wells to ensure the acquisition of
			 long-term, high-quality data sets, including, to the maximum extent possible,
			 the inclusion of real-time instrumentation and reporting;
					(B)in coordination
			 with the Advisory Committee and State and local water resource agencies—
						(i)assess the current
			 scope of groundwater monitoring based on the access availability and capability
			 of each monitoring well in existence as of the date of enactment of this Act;
			 and
						(ii)develop and carry
			 out a monitoring plan that maximizes coverage for each major aquifer system
			 that is located in the United States; and
						(C)prior to
			 initiating any specific monitoring activities within a State after the date of
			 enactment of this Act, consult and coordinate with the applicable State water
			 resource agency with jurisdiction over the aquifer that is the subject of the
			 monitoring activities, and comply with all applicable laws (including
			 regulations) of the State.
					(3)Program
			 objectivesIn carrying out the monitoring program described in
			 paragraph (1), the Secretary shall—
					(A)provide data that
			 is necessary for the improvement of understanding with respect to surface water
			 and groundwater interactions;
					(B)by expanding the
			 network of monitoring wells to reach each climate division, support the
			 groundwater climate response network to improve the understanding of the
			 effects of global climate change on groundwater recharge and availability;
			 and
					(C)support the
			 objectives of the assessment program.
					(4)Improved
			 methodologiesThe Secretary shall—
					(A)improve
			 methodologies relating to the analysis and delivery of data; and
					(B)investigate,
			 develop, and implement new methodologies and technologies to estimate or
			 measure groundwater recharge, discharge, and storage in a more cost-efficient
			 manner.
					(5)Federal
			 shareThe Federal share of the monitoring program described in
			 paragraph (1) may be 100 percent of the cost of carrying out the monitoring
			 program.
				(6)PriorityIn
			 selecting monitoring activities consistent with the monitoring program
			 described in paragraph (1), the Secretary shall give priority to those
			 activities for which a State or local governmental entity agrees to provide for
			 a substantial share of the cost of establishing or operating a monitoring well
			 or other measuring device to carry out a monitoring activity.
				(7)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this subsection for the period of fiscal years
			 2008 through 2022, to remain available until expended.
				(c)Brackish
			 groundwater assessment
				(1)StudyThe
			 Secretary, in consultation with State and local water resource agencies, shall
			 conduct a study of available data and other relevant information—
					(A)to identify
			 significant brackish groundwater resources located in the United States;
			 and
					(B)to consolidate any
			 available data relating to each groundwater resource identified under
			 subparagraph (A).
					(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report that includes—
					(A)a description of
			 each—
						(i)significant
			 brackish aquifer that is located in the United States (including 1 or more maps
			 of each significant brackish aquifer that is located in the United
			 States);
						(ii)data gap that is
			 required to be addressed to fully characterize each brackish aquifer described
			 in clause (i); and
						(iii)current use of
			 brackish groundwater that is supplied by each brackish aquifer described in
			 clause (i); and
						(B)a summary of the
			 information available as of the date of enactment of this Act with respect to
			 each brackish aquifer described in subparagraph (A)(i) (including the known
			 level of total dissolved solids in each brackish aquifer).
					(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $3,000,000 for the period of fiscal years 2008 through
			 2009, to remain available until expended.
				(d)Improved water
			 estimation, measurement, and monitoring technologies
				(1)Authority of
			 SecretaryThe Secretary may provide grants to appropriate
			 entities with expertise in water resource data acquisition and
			 reporting—
					(A)to investigate,
			 develop, and implement new methodologies and technologies to estimate or
			 measure water resources data in a cost-efficient manner; and
					(B)to improve
			 methodologies relating to the analysis and delivery of data.
					(2)PriorityIn
			 providing grants to appropriate entities under paragraph (1), the Secretary
			 shall give priority to appropriate entities that propose the development of new
			 methods and technologies for—
					(A)predicting and
			 measuring streamflows;
					(B)estimating changes
			 in the storage of groundwater;
					(C)improving data
			 standards and methods of analysis (including the validation of data entered
			 into geographic information system databases);
					(D)measuring
			 precipitation and potential evapotranspiration;
					(E)developing
			 descriptive and predictive models that take into account groundwater and
			 surface water; and
					(F)water withdrawals,
			 return flows, and consumptive use.
					(3)Cost
			 sharing
					(A)Federal
			 shareThe Federal share of the cost of the development of any new
			 method or technology that is the subject of a grant under this subsection shall
			 not exceed the lesser of—
						(i)50 percent of the
			 cost of the development of the new method or technology; or
						(ii)$500,000.
						(B)Non-Federal
			 shareThe non-Federal share of the cost of the development of any
			 new method or technology that is the subject of a grant under this subsection
			 may be provided in the form of any in-kind services that substantially
			 contribute toward the development of any new method or technology, as
			 determined by the Secretary.
					(C)Other Federal
			 assistanceAssistance under this subsection may be in addition to
			 assistance provided by the Federal Government pursuant to other provisions of
			 law.
					(4)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $5,000,000 for each of fiscal years 2008 through
			 2018.
				9.Water use and
			 availability assessment program
			(a)EstablishmentThe
			 Secretary, in coordination with the Advisory Committee and State and local
			 water resource agencies, shall establish an assessment program to be known as
			 the water availability and use assessment program—
				(1)to provide a more
			 accurate assessment of the status of the water resources of the United
			 States;
				(2)to assist in the
			 determination of the quantity of water that is available for beneficial
			 uses;
				(3)to identify
			 long-term trends in water availability;
				(4)to use each
			 long-term trend described in paragraph (3) to provide a more accurate
			 assessment of the change in the availability of water in the United States;
			 and
				(5)to develop the
			 basis for an improved ability to forecast the availability of water for future
			 economic, energy production, and environmental uses.
				(b)Program
			 elements
				(1)Water
			 UseIn carrying out the assessment program, the Secretary shall
			 conduct any appropriate activity to carry out an ongoing assessment of water
			 use in hydrologic accounting units and major aquifer systems located in the
			 United States, including—
					(A)the maintenance of
			 a comprehensive national water use inventory to enhance the level of
			 understanding with respect to the effects of spatial and temporal patterns of
			 water use on the availability and sustainable use of water resources;
					(B)the incorporation
			 of water use science principles, with an emphasis on applied research and
			 statistical estimation techniques in the assessment of water use;
					(C)the integration of
			 any dataset maintained by any other Federal or State agency into the dataset
			 maintained by the Secretary; and
					(D)a focus on the
			 scientific integration of any data relating to water use, water flow, or water
			 quality to generate relevant information relating to the impact of human
			 activity on water and ecological resources.
					(2)Water
			 availabilityIn carrying out the assessment program, the
			 Secretary shall conduct an ongoing assessment of water availability by—
					(A)developing and
			 evaluating nationally consistent indicators that reflect each status and trend
			 relating to the availability of water resources in the United States,
			 including—
						(i)surface water
			 indicators, such as streamflow and surface water storage measures (including
			 lakes, reservoirs, perennial snowfields, and glaciers);
						(ii)groundwater
			 indicators, including groundwater level measurements and changes in groundwater
			 levels due to—
							(I)natural
			 recharge;
							(II)withdrawals;
							(III)saltwater
			 intrusion;
							(IV)mine
			 dewatering;
							(V)land
			 drainage;
							(VI)artificial
			 recharge; and
							(VII)other relevant
			 factors, as determined by the Secretary; and
							(iii)impaired surface
			 water and groundwater supplies that are known, accessible, and used to meet
			 ongoing water demands; and
						(B)maintaining a
			 national database of water availability data that—
						(i)is comprised of
			 maps, reports, and other forms of interpreted data;
						(ii)provides
			 electronic access to the archived data of the national database; and
						(iii)provides for
			 real-time data collection.
						(c)Grant
			 program
				(1)Authority of
			 SecretaryThe Secretary may provide grants to State water
			 resource agencies to assist State water resource agencies in—
					(A)developing water
			 use and availability datasets that are integrated with each appropriate dataset
			 developed or maintained by the Secretary; or
					(B)integrating any
			 water use or water availability dataset of the State water resource agency into
			 each appropriate dataset developed or maintained by the Secretary.
					(2)CriteriaTo
			 be eligible to receive a grant under paragraph (1), a State water resource
			 agency shall demonstrate to the Secretary that the water use and availability
			 dataset proposed to be established or integrated by the State water resource
			 agency—
					(A)is in compliance
			 with each quality and conformity standard established by the Secretary to
			 ensure that the data will be capable of integration with any national dataset;
			 and
					(B)will enhance the
			 ability of the officials of the State of the State water resource agency to
			 carry out each water management and regulatory responsibility of the officials
			 of the State in accordance with each applicable the law of the State.
					(3)Maximum
			 amountThe amount of a grant provided to a State water resource
			 agency under paragraph (1) shall be an amount not more than $250,000.
				(d)ReportNot
			 later than January 1, 2010, and every 5 years thereafter, the Secretary shall
			 submit to the appropriate committees of Congress a report that provides a
			 detailed assessment of—
				(1)the current
			 availability of water resources in the United States, including—
					(A)historic trends
			 and annual updates of river basin inflows and outflows;
					(B)surface water
			 storage;
					(C)groundwater
			 reserves; and
					(D)estimates of
			 undeveloped potential resources (including saline water and wastewater);
					(2)significant trends
			 affecting water availability, including each documented or projected impact to
			 the availability of water as a result of global climate change;
				(3)the withdrawal and
			 use of surface water and groundwater by various sectors, including—
					(A)the agricultural
			 sector;
					(B)municipalities;
					(C)the industrial
			 sector;
					(D)thermoelectric
			 power generators; and
					(E)hydroelectric
			 power generators;
					(4)significant trends
			 relating to each water use sector, including significant changes in water use
			 due to the development of new energy supplies;
				(5)significant water
			 use conflicts or shortages that have occurred, or are likely to occur;
			 and
				(6)each factor that
			 has caused, or will likely cause, a conflict or shortage described in paragraph
			 (5).
				(e)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out
			 subsections (a), (b), and (d) $20,000,000 for each of fiscal years 2008 through
			 2022, to remain available until expended.
				(2)Grant
			 programThere is authorized to be appropriated to carry out
			 subsection (c) $12,500,000 for the period of fiscal years 2008 through 2012, to
			 remain available until expended.
				10.Effect
			(a)In
			 generalNothing in this Act supersedes or limits any existing
			 authority provided, or responsibility conferred, by any provision of
			 law.
			(b)Effect on State
			 water law
				(1)In
			 generalNothing in this Act preempts or affects any—
					(A)State water law;
			 or
					(B)interstate compact
			 governing water.
					(2)Compliance
			 requiredThe Secretary shall comply with applicable State water
			 laws in carrying out this Act.
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Science and Engineering to
			 Comprehensively Understand and Responsibly Enhance Water
			 Act or the SECURE Water Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Climate change adaptation
				program.
					Sec. 5. Water management
				improvement.
					Sec. 6. Hydroelectric power
				assessment.
					Sec. 7. Climate change and water
				intragovernmental panel.
					Sec. 8. Water data enhancement by United States
				Geological Survey.
					Sec. 9. National water availability and use
				assessment program.
					Sec. 10. Research agreement
				authority.
					Sec. 11. Effect.
				
			2.FindingsCongress finds that—
			(1)adequate and safe
			 supplies of water are fundamental to the health, economy, security, and ecology
			 of the United States;
			(2)systematic data-gathering
			 with respect to, and research and development of, the water resources of the
			 United States will help ensure the continued existence of sufficient quantities
			 of water to support—
				(A)increasing
			 populations;
				(B)economic growth;
				(C)irrigated
			 agriculture;
				(D)energy production;
			 and
				(E)the protection of aquatic
			 ecosystems;
				(3)global climate change
			 poses a significant challenge to the protection and use of the water resources
			 of the United States due to an increased uncertainty with respect to the
			 timing, form, and geographical distribution of precipitation, which may have a
			 substantial effect on the supplies of water for agricultural, hydroelectric
			 power, industrial, domestic supply, and environmental needs;
			(4)although States bear the
			 primary responsibility and authority for managing the water resources of the
			 United States, the Federal Government should support the States, as well as
			 regional, local, and tribal governments, by carrying out—
				(A)nationwide data
			 collection and monitoring activities;
				(B)relevant research;
			 and
				(C)activities to increase
			 the efficiency of the use of water in the United States;
				(5)Federal agencies that
			 conduct water management and related activities have a responsibility—
				(A)to take a lead role in
			 assessing risks to the water resources of the United States (including risks
			 posed by global climate change); and
				(B)to develop
			 strategies—
					(i)to mitigate the potential
			 impacts of each risk described in subparagraph (A); and
					(ii)to help ensure that the
			 long-term water resources management of the United States is sustainable and
			 will ensure sustainable quantities of water;
					(6)it is critical to
			 continue and expand research and monitoring efforts—
				(A)to improve the
			 understanding of the variability of the water cycle; and
				(B)to provide basic
			 information necessary—
					(i)to manage and efficiently
			 use the water resources of the United States; and
					(ii)to identify new supplies
			 of water that are capable of being reclaimed; and
					(7)the study of water use is
			 vital—
				(A)to the understanding of
			 the impacts of human activity on water and ecological resources; and
				(B)to the assessment of
			 whether available surface and groundwater supplies will be available to meet
			 the future needs of the United States.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the National Oceanic
			 and Atmospheric Administration.
			(2)Advisory
			 committeeThe term Advisory Committee means the
			 National Advisory Committee on Water Information established—
				(A)under the Office of
			 Management and Budget Circular 92–01; and
				(B)to coordinate water data
			 collection activities.
				(3)Assessment
			 programThe term assessment program means the water
			 availability and use assessment program established by the Secretary under
			 section 9(a).
			(4)Climate
			 divisionThe term climate division means 1 of the
			 359 divisions in the United States that represents 2 or more regions located
			 within a State that are as climatically homogeneous as possible, as determined
			 by the Administrator.
			(5)CommissionerThe
			 term Commissioner means the Commissioner of Reclamation.
			(6)DirectorThe
			 term Director means the Director of the United States Geological
			 Survey.
			(7)Eligible
			 applicantThe term eligible applicant means any
			 State, Indian tribe, irrigation district, water district, or other organization
			 with water or power delivery authority.
			(8)Federal power marketing
			 administrationThe term Federal Power Marketing
			 Administration means—
				(A)the Bonneville Power
			 Administration;
				(B)the Southeastern Power
			 Administration;
				(C)the Southwestern Power
			 Administration; and
				(D)the Western Area Power
			 Administration.
				(9)Hydrologic accounting
			 unitThe term hydrologic accounting unit means 1 of
			 the 352 river basin hydrologic accounting units used by the United States
			 Geological Survey.
			(10)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(11)Major aquifer
			 systemThe term major aquifer system means a
			 groundwater system that is—
				(A)identified as a
			 significant groundwater system by the Director; and
				(B)included in the
			 Groundwater Atlas of the United States, published by the United States
			 Geological Survey.
				(12)Major reclamation
			 river basin
				(A)In
			 generalThe term major reclamation river basin means
			 each major river system (including tributaries)—
					(i)that is located in a
			 service area of the Bureau of Reclamation; and
					(ii)at which is located a
			 federally authorized project of the Bureau of Reclamation.
					(B)InclusionsThe
			 term major reclamation river basin includes—
					(i)the Colorado
			 River;
					(ii)the Columbia
			 River;
					(iii)the Klamath
			 River;
					(iv)the Missouri
			 River;
					(v)the Rio Grande;
					(vi)the Sacramento
			 River;
					(vii)the San Joaquin River;
			 and
					(viii)the Truckee
			 River.
					(13)Non-Federal
			 participantThe term non-Federal participant
			 means—
				(A)a State, regional, or
			 local authority;
				(B)an Indian tribe or tribal
			 organization; or
				(C)any other qualifying
			 entity, such as a water conservation district, water conservancy district, or
			 rural water district or association, or a nongovernmental organization.
				(14)PanelThe
			 term panel means the climate change and water intragovernmental
			 panel established by the Secretary under section 7(a).
			(15)ProgramThe
			 term program means the regional integrated sciences and
			 assessments program—
				(A)established by the
			 Administrator; and
				(B)that is comprised of 8
			 regional programs that use advances in integrated climate sciences to assist
			 decisionmaking processes.
				(16)Secretary
				(A)In
			 generalExcept as provided in subparagraph (B), the term
			 Secretary means the Secretary of the Interior.
				(B)ExceptionsThe
			 term Secretary means—
					(i)in the case of sections
			 4, 5, and 10, the Secretary of the Interior (acting through the Commissioner);
			 and
					(ii)in the case of sections
			 8 and 9, the Secretary of the Interior (acting through the Director).
					(17)Service
			 areaThe term service area means any area that
			 encompasses a watershed that contains a federally authorized reclamation
			 project that is located in any State or area described in the first section of
			 the Act of June 17, 1902 (43 U.S.C. 391).
			4.Climate change
			 adaptation program
			(a)In
			 generalThe Secretary shall establish a climate change adaptation
			 program—
				(1)to assess each effect of,
			 and risk resulting from, global climate change with respect to the quantity of
			 water resources located in a service area; and
				(2)to ensure, to the maximum
			 extent possible, that strategies are developed at watershed and aquifer system
			 scales to address potential water shortages, conflicts, and other impacts to
			 water users located at, and the environment of, each service area.
				(b)Required
			 elementsIn carrying out the program described in subsection (a),
			 the Secretary shall—
				(1)consult with the United
			 States Geological Survey, the National Oceanic and Atmospheric Administration,
			 the program, and each appropriate State water resource agency, to ensure that
			 the Secretary has access to the best available scientific information with
			 respect to presently observed and projected future impacts of global climate
			 change on water resources;
				(2)assess specific risks to
			 the water supply of each major reclamation river basin, including any risk
			 relating to—
					(A)a change in
			 snowpack;
					(B)changes in the timing and
			 quantity of runoff;
					(C)changes in groundwater
			 recharge and discharge; and
					(D)any increase in—
						(i)the demand for water as a
			 result of increasing temperatures; and
						(ii)the rate of reservoir
			 evaporation;
						(3)with respect to each
			 major reclamation river basin, analyze the extent to which changes in the water
			 supply of the United States will impact—
					(A)the ability of the
			 Secretary to deliver water to the contractors of the Secretary;
					(B)hydroelectric power
			 generation facilities;
					(C)recreation at reclamation
			 facilities;
					(D)fish and wildlife
			 habitat;
					(E)applicable species listed
			 as an endangered, threatened, or candidate species under the Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.);
					(F)water quality issues
			 (including salinity levels of each major reclamation river basin);
					(G)flow and water dependent
			 ecological resiliency; and
					(H)flood control
			 management;
					(4)in consultation with
			 appropriate non-Federal participants, consider and develop appropriate
			 strategies to mitigate each impact of water supply changes analyzed by the
			 Secretary under paragraph (3), including strategies relating to—
					(A)the modification of any
			 reservoir storage or operating guideline in existence as of the date of
			 enactment of this Act;
					(B)the development of new
			 water management, operating, or habitat restoration plans;
					(C)water
			 conservation;
					(D)improved hydrologic
			 models and other decision support systems; and
					(E)groundwater and surface
			 water storage needs; and
					(5)in consultation with the
			 Director, the Administrator, the Secretary of Agriculture (acting through the
			 Chief of the Natural Resources Conservation Service), and applicable State
			 water resource agencies, develop a monitoring plan to acquire and maintain
			 water resources data—
					(A)to strengthen the
			 understanding of water supply trends; and
					(B)to assist in each
			 assessment and analysis conducted by the Secretary under paragraphs (2) and
			 (3).
					(c)ReportingNot
			 later than 2 years after the date of enactment of this Act, and every 5 years
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that describes—
				(1)each effect of, and risk
			 resulting from, global climate change with respect to the quantity of water
			 resources located in each major reclamation river basin;
				(2)the impact of global
			 climate change with respect to the operations of the Secretary in each major
			 reclamation river basin;
				(3)each mitigation and
			 adaptation strategy considered and implemented by the Secretary to address each
			 effect of global climate change described in paragraph (1);
				(4)each coordination
			 activity conducted by the Secretary with—
					(A)the Director;
					(B)the Administrator;
					(C)the Secretary of
			 Agriculture (acting through the Chief of the Natural Resources Conservation
			 Service); or
					(D)any appropriate State
			 water resource agency; and
					(5)the implementation by the
			 Secretary of the monitoring plan developed under subsection (b)(5).
				(d)Feasibility
			 studies
				(1)Authority of
			 SecretaryThe Secretary, in cooperation with any non-Federal
			 participant, may conduct 1 or more studies to determine the feasibility and
			 impact on ecological resiliency of implementing each mitigation and adaptation
			 strategy described in subsection (c)(3), including the construction of any
			 water supply, water management, environmental, or habitat enhancement water
			 infrastructure that the Secretary determines to be necessary to address the
			 effects of global climate change on water resources located in each major
			 reclamation river basin.
				(2)Cost sharing
					(A)Federal share
						(i)In
			 generalExcept as provided in clause (ii), the Federal share of
			 the cost of a study described in paragraph (1) shall not exceed 50 percent of
			 the cost of the study.
						(ii)Exception relating to
			 financial hardshipThe Secretary may increase the Federal share
			 of the cost of a study described in paragraph (1) to exceed 50 percent of the
			 cost of the study if the Secretary determines that, due to a financial
			 hardship, the non-Federal participant of the study is unable to contribute an
			 amount equal to 50 percent of the cost of the study.
						(B)Non-Federal
			 shareThe non-Federal share of the cost of a study described in
			 paragraph (1) may be provided in the form of any in-kind services that
			 substantially contribute toward the completion of the study, as determined by
			 the Secretary.
					(e)No effect on existing
			 authorityNothing in this section amends or otherwise affects any
			 existing authority under reclamation laws that govern the operation of any
			 Federal reclamation project.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2009
			 through 2023, to remain available until expended.
			5.Water management
			 improvement
			(a)Authorization of grants
			 and cooperative agreements
				(1)Authority of
			 SecretaryThe Secretary may provide any grant to, or enter into
			 an agreement with, any eligible applicant to assist the eligible applicant in
			 planning, designing, or constructing any improvement—
					(A)to conserve water;
					(B)to increase water use
			 efficiency;
					(C)to facilitate water
			 markets;
					(D)to enhance water
			 management, including increasing the use of renewable energy in the management
			 and delivery of water;
					(E)to accelerate the
			 adoption and use of advanced water treatment technologies to increase water
			 supply;
					(F)to prevent the decline of
			 species that the United States Fish and Wildlife Service and National Marine
			 Fisheries Service have proposed for listing under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.) (or candidate species that are being considered
			 by those agencies for such listing but are not yet the subject of a proposed
			 rule);
					(G)to accelerate the
			 recovery of threatened species, endangered species, and designated critical
			 habitats that are adversely affected by Federal reclamation projects or are
			 subject to a recovery plan or conservation plan under the Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.) under which the Commissioner of
			 Reclamation has implementation responsibilities; or
					(H)to carry out any other
			 activity—
						(i)to address any
			 climate-related impact to the water supply of the United States that increases
			 ecological resiliency to the impacts of climate change; or
						(ii)to prevent any
			 water-related crisis or conflict at any watershed that has a nexus to a Federal
			 reclamation project located in a service area.
						(2)ApplicationTo
			 be eligible to receive a grant, or enter into an agreement with the Secretary
			 under paragraph (1), an eligible applicant shall—
					(A)be located within the
			 States and areas referred to in the first section of the Act of June 17, 1902
			 (43 U.S.C. 391); and
					(B)submit to the Secretary
			 an application that includes a proposal of the improvement or activity to be
			 planned, designed, constructed, or implemented by the eligible
			 applicant.
					(3)Requirements of grants
			 and cooperative agreements
					(A)Compliance with
			 requirementsEach grant and agreement entered into by the
			 Secretary with any eligible applicant under paragraph (1) shall be in
			 compliance with each requirement described in subparagraphs (B) through
			 (F).
					(B)Agricultural
			 operationsIn carrying out paragraph (1), the Secretary shall not
			 provide a grant, or enter into an agreement, for an improvement to conserve
			 irrigation water unless the eligible applicant agrees not—
						(i)to use any associated
			 water savings to increase the total irrigated acreage of the eligible
			 applicant; or
						(ii)to otherwise increase
			 the consumptive use of water in the operation of the eligible applicant, as
			 determined pursuant to the law of the State in which the operation of the
			 eligible applicant is located.
						(C)Nonreimbursable
			 fundsAny funds provided by the Secretary to an eligible
			 applicant through a grant or agreement under paragraph (1) shall be
			 nonreimbursable.
					(D)Title to
			 improvementsIf an infrastructure improvement to a federally
			 owned facility is the subject of a grant or other agreement entered into
			 between the Secretary and an eligible applicant under paragraph (1), the
			 Federal Government shall continue to hold title to the facility and
			 improvements to the facility.
					(E)Cost sharing
						(i)Federal
			 shareThe Federal share of the cost of any infrastructure
			 improvement or activity that is the subject of a grant or other agreement
			 entered into between the Secretary and an eligible applicant under paragraph
			 (1) shall not exceed 50 percent of the cost of the infrastructure improvement
			 or activity.
						(ii)Calculation of
			 non-Federal shareIn calculating the non-Federal share of the
			 cost of an infrastructure improvement or activity proposed by an eligible
			 applicant through an application submitted by the eligible applicant under
			 paragraph (2), the Secretary shall—
							(I)consider the value of any
			 in-kind services that substantially contributes toward the completion of the
			 improvement or activity, as determined by the Secretary; and
							(II)not consider any other
			 amount that the eligible applicant receives from a Federal agency.
							(iii)Maximum
			 amountThe amount provided to an eligible applicant through a
			 grant or other agreement under paragraph (1) shall be not more than
			 $5,000,000.
						(iv)Operation and
			 maintenance costsThe non-Federal share of the cost of operating
			 and maintaining any infrastructure improvement that is the subject of a grant
			 or other agreement entered into between the Secretary and an eligible applicant
			 under paragraph (1) shall be 100 percent.
						(F)Liability
						(i)In
			 generalExcept as provided under chapter 171 of title 28, United
			 States Code (commonly known as the Federal Tort Claims Act), the
			 United States shall not be liable for monetary damages of any kind for any
			 injury arising out of an act, omission, or occurrence that arises in relation
			 to any facility created or improved under this section, the title of which is
			 not held by the United States.
						(ii)Tort Claims
			 ActNothing in this section increases the liability of the United
			 States beyond that provided in chapter 171 of title 28, United States Code
			 (commonly known as the Federal Tort Claims Act).
						(b)Research
			 agreements
				(1)Authority of
			 SecretaryThe Secretary may enter into 1 or more agreements with
			 any university, nonprofit research institution, or organization with water or
			 power delivery authority to fund any research activity that is designed—
					(A)to conserve water
			 resources;
					(B)to increase the
			 efficiency of the use of water resources; or
					(C)to enhance the management
			 of water resources, including increasing the use of renewable energy in the
			 management and delivery of water.
					(2)Terms and conditions of
			 Secretary
					(A)In
			 generalAn agreement entered into between the Secretary and any
			 university, institution, or organization described in paragraph (1) shall be
			 subject to such terms and conditions as the Secretary determines to be
			 appropriate.
					(B)AvailabilityThe
			 agreements under this subsection shall be available to all Reclamation projects
			 and programs that may benefit from project-specific or programmatic cooperative
			 research and development.
					(c)Mutual
			 benefitGrants or other agreements made under this section may be
			 for the mutual benefit of the United States and the entity that is provided the
			 grant or enters into the cooperative agreement.
			(d)Relationship to
			 project-specific authorityThis section shall not supersede any
			 existing project-specific funding authority.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $200,000,000, to remain available until expended.
			6.Hydroelectric power
			 assessment
			(a)Duty of Secretary of
			 EnergyThe Secretary of Energy, in consultation with the
			 Administrator of each Federal Power Marketing Administration, shall assess each
			 effect of, and risk resulting from, global climate change with respect to water
			 supplies that are required for the generation of hydroelectric power at each
			 Federal water project that is applicable to a Federal Power Marketing
			 Administration.
			(b)Access to appropriate
			 data
				(1)In
			 generalIn carrying out each assessment under subsection (a), the
			 Secretary of Energy shall consult with the United States Geological Survey, the
			 National Oceanic and Atmospheric Administration, the program, and each
			 appropriate State water resource agency, to ensure that the Secretary of Energy
			 has access to the best available scientific information with respect to
			 presently observed impacts and projected future impacts of global climate
			 change on water supplies that are used to produce hydroelectric power.
				(2)Access to data for
			 certain assessmentsIn carrying out each assessment under
			 subsection (a), with respect to the Bonneville Power Administration and the
			 Western Area Power Administration, the Secretary of Energy shall consult with
			 the Commissioner to access data and other information that—
					(A)is collected by the
			 Commissioner; and
					(B)the Secretary of Energy
			 determines to be necessary for the conduct of the assessment.
					(c)ReportNot
			 later than 2 years after the date of enactment of this Act, and every 5 years
			 thereafter, the Secretary of Energy shall submit to the appropriate committees
			 of Congress a report that describes—
				(1)each effect of, and risk
			 resulting from, global climate change with respect to—
					(A)water supplies used for
			 hydroelectric power generation; and
					(B)power supplies marketed
			 by each Federal Power Marketing Administration, pursuant to—
						(i)long-term power
			 contracts;
						(ii)contingent capacity
			 contracts; and
						(iii)short-term sales;
			 and
						(2)each recommendation of
			 the Administrator of each Federal Power Marketing Administration relating to
			 any change in any operation or contracting practice of each Federal Power
			 Marketing Administration to address each effect and risk described in paragraph
			 (1), including the use of purchased power to meet long-term commitments of each
			 Federal Power Marketing Administration.
				(d)Costs
			 nonreimbursableAny costs incurred by the Secretary of Energy in
			 carrying out this section shall be nonreimbursable.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2009
			 through 2023, to remain available until expended.
			7.Climate change and water
			 intragovernmental panel
			(a)EstablishmentThe
			 Secretary shall establish and lead a climate change and water intragovernmental
			 panel—
				(1)to review the current
			 scientific understanding of each impact of global climate change on the
			 quantity and quality of water resources of the United States; and
				(2)to develop any strategy
			 that the panel determines to be necessary to improve observational
			 capabilities, expand data acquisition, or take other actions—
					(A)to increase the
			 reliability and accuracy of modeling and prediction systems to benefit water
			 managers at the Federal, State, and local levels; and
					(B)to increase the
			 understanding of the impacts of climate change on aquatic ecosystems.
					(b)MembershipThe
			 panel shall be comprised of—
				(1)the Secretary;
				(2)the Director;
				(3)the Administrator;
				(4)the Secretary of
			 Agriculture (acting through the Chief of the Natural Resources Conservation
			 Service);
				(5)the Commissioner;
				(6)the Chief of
			 Engineers;
				(7)the Administrator of the
			 Environmental Protection Agency; and
				(8)the Secretary of
			 Energy.
				(c)Review
			 elementsIn conducting the review and developing the strategy
			 under subsection (a), the panel shall consult with State water resource
			 agencies, the Advisory Committee, drinking water utilities, water research
			 organizations, and relevant water user, environmental, and other
			 nongovernmental organizations—
				(1)to assess the extent to
			 which the conduct of measures of streamflow, groundwater levels, soil moisture,
			 evapotranspiration rates, evaporation rates, snowpack levels, precipitation
			 amounts, flood risk, and glacier mass is necessary to improve the understanding
			 of the Federal Government and the States with respect to each impact of global
			 climate change on water resources;
				(2)to identify data gaps in
			 current water monitoring networks that must be addressed to improve the
			 capability of the Federal Government and the States to measure, analyze, and
			 predict changes to the quality and quantity of water resources, including flood
			 risks, that are directly or indirectly affected by global climate
			 change;
				(3)to establish data
			 management and communication protocols and standards to increase the quality
			 and efficiency by which each Federal agency acquires and reports relevant
			 data;
				(4)to consider options for
			 the establishment of a data portal to enhance access to water resource
			 data—
					(A)relating to each
			 nationally significant watershed and aquifer located in the United States;
			 and
					(B)that is collected by each
			 Federal agency and any other public or private entity for each nationally
			 significant watershed and aquifer located in the United States;
					(5)to expand, and integrate
			 each initiative of the panel with, to the maximum extent possible, any
			 interagency initiative in existence as of the date of enactment of this Act,
			 including—
					(A)the national integrated
			 drought information system of the National Oceanic and Atmospheric
			 Administration;
					(B)the advanced hydrologic
			 prediction service of the National Weather Service;
					(C)the National Water
			 Information System of the United States Geological Survey; and
					(D)the Hydrologic
			 Information System of the Consortium of Universities for the Advancements of
			 Hydrologic Sciences;
					(6)to facilitate the
			 development of hydrologic and other models to integrate data that reflects
			 groundwater and surface water interactions;
				(7)to apply the hydrologic
			 and other models developed under paragraph (6) to water resource management
			 problems identified by the panel, including the need to maintain or improve
			 ecological resiliency at watershed and aquifer system scales; and
				(8)to facilitate the
			 development of mechanisms to effectively combine global and regional climate
			 models with hydrologic and ecological models to produce water resource
			 information to assist water managers at the Federal, State, and local levels in
			 the development of adaptation strategies that can be incorporated into
			 long-term water management and flood-hazard mitigation decisions.
				(d)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report that describes the
			 review conducted, and the strategy developed, by the panel under subsection
			 (a).
			(e)Demonstration,
			 research, and methodology development projects
				(1)Authority of
			 SecretaryThe Secretary, in consultation with the panel and the
			 Advisory Committee, may provide grants to, or enter into any contract,
			 cooperative agreement, interagency agreement, or other transaction with, an
			 appropriate entity to carry out any demonstration, research, or methodology
			 development project that the Secretary determines to be necessary to assist in
			 the implementation of the strategy developed by the panel under subsection
			 (a)(2).
				(2)Requirements
					(A)Maximum amount of
			 Federal shareThe Federal share of the cost of any demonstration,
			 research, or methodology development project that is the subject of any grant,
			 contract, cooperative agreement, interagency agreement, or other transaction
			 entered into between the Secretary and an appropriate entity under paragraph
			 (1) shall not exceed $1,000,000.
					(B)ReportAn
			 appropriate entity that receives funds from a grant, contract, cooperative
			 agreement, interagency agreement, or other transaction entered into between the
			 Secretary and the appropriate entity under paragraph (1) shall submit to the
			 Secretary a report describing the results of the demonstration, research, or
			 methodology development project conducted by the appropriate entity.
					(f)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out
			 subsections (a) through (d) $2,000,000 for each of fiscal years 2009 through
			 2011, to remain available until expended.
				(2)Demonstration,
			 research, and methodology development projectsThere is
			 authorized to be appropriated to carry out subsection (e) $10,000,000 for the
			 period of fiscal years 2009 through 2013, to remain available until
			 expended.
				8.Water data enhancement
			 by United States Geological Survey
			(a)National streamflow
			 information program
				(1)In
			 generalThe Secretary, in consultation with the Advisory
			 Committee and consistent with this section, shall proceed with implementation
			 of the national streamflow information program, as reviewed by the National
			 Research Council in 2004.
				(2)RequirementsIn
			 conducting the national streamflow information program, the Secretary
			 shall—
					(A)measure streamflow and
			 related environmental variables in nationally significant watersheds—
						(i)in a reliable and
			 continuous manner; and
						(ii)to develop a
			 comprehensive source of information on which public and private decisions
			 relating to the management of water resources may be based;
						(B)provide for a better
			 understanding of hydrologic extremes (including floods and droughts) through
			 the conduct of intensive data collection activities during and following
			 hydrologic extremes;
					(C)establish a base network
			 that provides resources that are necessary for—
						(i)the monitoring of
			 long-term changes in streamflow; and
						(ii)the conduct of
			 assessments to determine the extent to which each long-term change monitored
			 under clause (i) is related to global climate change;
						(D)integrate the national
			 streamflow information program with data collection activities of Federal
			 agencies and appropriate State water resource agencies (including the national
			 drought information system)—
						(i)to enhance the
			 comprehensive understanding of water availability;
						(ii)to improve flood-hazard
			 assessments;
						(iii)to identify any data
			 gap with respect to water resources; and
						(iv)to improve hydrologic
			 forecasting; and
						(E)incorporate principles of
			 adaptive management in the conduct of periodic reviews of information collected
			 under the national streamflow information program to assess whether the
			 objectives of the national streamflow information program are being adequately
			 addressed.
					(3)Improved
			 methodologiesThe Secretary shall—
					(A)improve methodologies
			 relating to the analysis and delivery of data; and
					(B)investigate, develop, and
			 implement new methodologies and technologies to estimate or measure streamflow
			 in a more cost-efficient manner.
					(4)Network
			 enhancement
					(A)In
			 generalNot later than 10 years after the date of enactment of
			 this Act, in accordance with subparagraph (B), the Secretary shall—
						(i)increase the number of
			 streamgages funded by the national streamflow information program to a quantity
			 of not less than 4,700 sites; and
						(ii)ensure all streamgages
			 are flood-hardened and equipped with water-quality sensors and modernized
			 telemetry.
						(B)Requirements of
			 sitesEach site described in subparagraph (A) shall conform with
			 the National Streamflow Information Program plan as reviewed by the National
			 Research Council.
					(5)Federal
			 shareThe Federal share of the national streamgaging network
			 established pursuant to this subsection shall be 100 percent of the cost of
			 carrying out the national streamgaging network.
				(6)Authorization of
			 appropriations
					(A)In
			 generalExcept as provided in subparagraph (B), there are
			 authorized to be appropriated such sums as are necessary to operate the
			 national streamflow information program for the period of fiscal years 2009
			 through 2023, to remain available until expended.
					(B)Network enhancement
			 fundingThere is authorized to be appropriated to carry out the
			 network enhancements described in paragraph (4) $10,000,000 for each of fiscal
			 years 2009 through 2019, to remain available until expended.
					(b)National groundwater
			 resources monitoring
				(1)In
			 generalThe Secretary shall develop a systematic groundwater
			 monitoring program for each major aquifer system located in the United
			 States.
				(2)Program
			 elementsIn developing the monitoring program described in
			 paragraph (1), the Secretary shall—
					(A)establish appropriate
			 criteria for monitoring wells to ensure the acquisition of long-term,
			 high-quality data sets, including, to the maximum extent possible, the
			 inclusion of real-time instrumentation and reporting;
					(B)in coordination with the
			 Advisory Committee and State and local water resource agencies—
						(i)assess the current scope
			 of groundwater monitoring based on the access availability and capability of
			 each monitoring well in existence as of the date of enactment of this Act;
			 and
						(ii)develop and carry out a
			 monitoring plan that maximizes coverage for each major aquifer system that is
			 located in the United States; and
						(C)prior to initiating any
			 specific monitoring activities within a State after the date of enactment of
			 this Act, consult and coordinate with the applicable State water resource
			 agency with jurisdiction over the aquifer that is the subject of the monitoring
			 activities, and comply with all applicable laws (including regulations) of the
			 State.
					(3)Program
			 objectivesIn carrying out the monitoring program described in
			 paragraph (1), the Secretary shall—
					(A)provide data that is
			 necessary for the improvement of understanding with respect to surface water
			 and groundwater interactions;
					(B)by expanding the network
			 of monitoring wells to reach each climate division, support the groundwater
			 climate response network to improve the understanding of the effects of global
			 climate change on groundwater recharge and availability; and
					(C)support the objectives of
			 the assessment program.
					(4)Improved
			 methodologiesThe Secretary shall—
					(A)improve methodologies
			 relating to the analysis and delivery of data; and
					(B)investigate, develop, and
			 implement new methodologies and technologies to estimate or measure groundwater
			 recharge, discharge, and storage in a more cost-efficient manner.
					(5)Federal
			 shareThe Federal share of the monitoring program described in
			 paragraph (1) may be 100 percent of the cost of carrying out the monitoring
			 program.
				(6)PriorityIn
			 selecting monitoring activities consistent with the monitoring program
			 described in paragraph (1), the Secretary shall give priority to those
			 activities for which a State or local governmental entity agrees to provide for
			 a substantial share of the cost of establishing or operating a monitoring well
			 or other measuring device to carry out a monitoring activity.
				(7)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this subsection for the period of fiscal years
			 2009 through 2023, to remain available until expended.
				(c)Brackish groundwater
			 assessment
				(1)StudyThe
			 Secretary, in consultation with State and local water resource agencies, shall
			 conduct a study of available data and other relevant information—
					(A)to identify significant
			 brackish groundwater resources located in the United States; and
					(B)to consolidate any
			 available data relating to each groundwater resource identified under
			 subparagraph (A).
					(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report that includes—
					(A)a description of
			 each—
						(i)significant brackish
			 aquifer that is located in the United States (including 1 or more maps of each
			 significant brackish aquifer that is located in the United States);
						(ii)data gap that is
			 required to be addressed to fully characterize each brackish aquifer described
			 in clause (i); and
						(iii)current use of brackish
			 groundwater that is supplied by each brackish aquifer described in clause (i);
			 and
						(B)a summary of the
			 information available as of the date of enactment of this Act with respect to
			 each brackish aquifer described in subparagraph (A)(i) (including the known
			 level of total dissolved solids in each brackish aquifer).
					(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $3,000,000 for the period of fiscal years 2009 through
			 2011, to remain available until expended.
				(d)Improved water
			 estimation, measurement, and monitoring technologies
				(1)Authority of
			 SecretaryThe Secretary may provide grants on a nonreimbursable
			 basis to appropriate entities with expertise in water resource data acquisition
			 and reporting, including Federal agencies, the Water Resources Research
			 Institutes and other academic institutions, and private entities, to—
					(A)investigate, develop, and
			 implement new methodologies and technologies to estimate or measure water
			 resources data in a cost-efficient manner; and
					(B)improve methodologies
			 relating to the analysis and delivery of data.
					(2)PriorityIn
			 providing grants to appropriate entities under paragraph (1), the Secretary
			 shall give priority to appropriate entities that propose the development of new
			 methods and technologies for—
					(A)predicting and measuring
			 streamflows;
					(B)estimating changes in the
			 storage of groundwater;
					(C)improving data standards
			 and methods of analysis (including the validation of data entered into
			 geographic information system databases);
					(D)measuring precipitation
			 and potential evapotranspiration; and
					(E)water withdrawals, return
			 flows, and consumptive use.
					(3)PartnershipsIn
			 recognition of the value of collaboration to foster innovation and enhance
			 research and development efforts, the Secretary shall encourage partnerships,
			 including public-private partnerships, between and among Federal agencies,
			 academic institutions, and private entities to promote the objectives described
			 in paragraph (1).
				(4)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $5,000,000 for each of fiscal years 2009 through
			 2019.
				9.National water
			 availability and use assessment program
			(a)EstablishmentThe
			 Secretary, in coordination with the Advisory Committee and State and local
			 water resource agencies, shall establish a national assessment program to be
			 known as the national water availability and use assessment
			 program—
				(1)to provide a more
			 accurate assessment of the status of the water resources of the United
			 States;
				(2)to assist in the
			 determination of the quantity of water that is available for beneficial
			 uses;
				(3)to assist in the
			 determination of the quality of the water resources of the United
			 States;
				(4)to identify long-term
			 trends in water availability;
				(5)to use each long-term
			 trend described in paragraph (4) to provide a more accurate assessment of the
			 change in the availability of water in the United States; and
				(6)to develop the basis for
			 an improved ability to forecast the availability of water for future economic,
			 energy production, and environmental uses.
				(b)Program
			 elements
				(1)Water
			 UseIn carrying out the assessment program, the Secretary shall
			 conduct any appropriate activity to carry out an ongoing assessment of water
			 use in hydrologic accounting units and major aquifer systems located in the
			 United States, including—
					(A)the maintenance of a
			 comprehensive national water use inventory to enhance the level of
			 understanding with respect to the effects of spatial and temporal patterns of
			 water use on the availability and sustainable use of water resources;
					(B)the incorporation of
			 water use science principles, with an emphasis on applied research and
			 statistical estimation techniques in the assessment of water use;
					(C)the integration of any
			 dataset maintained by any other Federal or State agency into the dataset
			 maintained by the Secretary; and
					(D)a focus on the scientific
			 integration of any data relating to water use, water flow, or water quality to
			 generate relevant information relating to the impact of human activity on water
			 and ecological resources.
					(2)Water
			 availabilityIn carrying out the assessment program, the
			 Secretary shall conduct an ongoing assessment of water availability by—
					(A)developing and evaluating
			 nationally consistent indicators that reflect each status and trend relating to
			 the availability of water resources in the United States, including—
						(i)surface water indicators,
			 such as streamflow and surface water storage measures (including lakes,
			 reservoirs, perennial snowfields, and glaciers);
						(ii)groundwater indicators,
			 including groundwater level measurements and changes in groundwater levels due
			 to—
							(I)natural recharge;
							(II)withdrawals;
							(III)saltwater
			 intrusion;
							(IV)mine dewatering;
							(V)land drainage;
							(VI)artificial recharge;
			 and
							(VII)other relevant factors,
			 as determined by the Secretary; and
							(iii)impaired surface water
			 and groundwater supplies that are known, accessible, and used to meet ongoing
			 water demands;
						(B)maintaining a national
			 database of water availability data that—
						(i)is comprised of maps,
			 reports, and other forms of interpreted data;
						(ii)provides electronic
			 access to the archived data of the national database; and
						(iii)provides for real-time
			 data collection; and
						(C)developing and applying
			 predictive modeling tools that integrate groundwater, surface water, and
			 ecological systems.
					(c)Grant program
				(1)Authority of
			 SecretaryThe Secretary may provide grants to State water
			 resource agencies to assist State water resource agencies in—
					(A)developing water use and
			 availability datasets that are integrated with each appropriate dataset
			 developed or maintained by the Secretary; or
					(B)integrating any water use
			 or water availability dataset of the State water resource agency into each
			 appropriate dataset developed or maintained by the Secretary.
					(2)CriteriaTo
			 be eligible to receive a grant under paragraph (1), a State water resource
			 agency shall demonstrate to the Secretary that the water use and availability
			 dataset proposed to be established or integrated by the State water resource
			 agency—
					(A)is in compliance with
			 each quality and conformity standard established by the Secretary to ensure
			 that the data will be capable of integration with any national dataset;
			 and
					(B)will enhance the ability
			 of the officials of the State or the State water resource agency to carry out
			 each water management and regulatory responsibility of the officials of the
			 State in accordance with each applicable law of the State.
					(3)Maximum
			 amountThe amount of a grant provided to a State water resource
			 agency under paragraph (1) shall be an amount not more than $250,000.
				(d)ReportNot
			 later than December 31, 2012, and every 5 years thereafter, the Secretary shall
			 submit to the appropriate committees of Congress a report that provides a
			 detailed assessment of—
				(1)the current availability
			 of water resources in the United States, including—
					(A)historic trends and
			 annual updates of river basin inflows and outflows;
					(B)surface water
			 storage;
					(C)groundwater reserves;
			 and
					(D)estimates of undeveloped
			 potential resources (including saline and brackish water and
			 wastewater);
					(2)significant trends
			 affecting water availability, including each documented or projected impact to
			 the availability of water as a result of global climate change;
				(3)the withdrawal and use of
			 surface water and groundwater by various sectors, including—
					(A)the agricultural
			 sector;
					(B)municipalities;
					(C)the industrial
			 sector;
					(D)thermoelectric power
			 generators; and
					(E)hydroelectric power
			 generators;
					(4)significant trends
			 relating to each water use sector, including significant changes in water use
			 due to the development of new energy supplies;
				(5)significant water use
			 conflicts or shortages that have occurred or are occurring; and
				(6)each factor that has
			 caused, or is causing, a conflict or shortage described in paragraph
			 (5).
				(e)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out
			 subsections (a), (b), and (d) $20,000,000 for each of fiscal years 2009 through
			 2023, to remain available until expended.
				(2)Grant
			 programThere is authorized to be appropriated to carry out
			 subsection (c) $12,500,000 for the period of fiscal years 2009 through 2013, to
			 remain available until expended.
				10.Research agreement
			 authorityThe Secretary may
			 enter into contracts, grants, or cooperative agreements, for periods not to
			 exceed 5 years, to carry out research within the Bureau of Reclamation.
		11.Effect
			(a)In
			 generalNothing in this Act supersedes or limits any existing
			 authority provided, or responsibility conferred, by any provision of
			 law.
			(b)Effect on State water
			 law
				(1)In
			 generalNothing in this Act preempts or affects any—
					(A)State water law;
			 or
					(B)interstate compact
			 governing water.
					(2)Compliance
			 requiredThe Secretary shall comply with applicable State water
			 laws in carrying out this Act.
				
	
		September 16, 2008
		Reported with an amendment
	
